DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in combination with the claim amendments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,366,991. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the scope of the claims are minor and do not appear to distinguish the overall function and purpose of the device from the other.
It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brodnick et al. (US 2017/0251942; hereinafter “Brodnick”) in view of Balachandran et al. (US 2018/0153428).
Regarding claim 1, Brodnick discloses a system, comprising: signal acquisition circuitry, which is configured to receive multiple intra-cardiac signals acquired by multiple electrodes of an intra-cardiac probe in a heart of a patient (e.g. ¶¶ 36, 101, etc.) and a process, which is configured to: extract multiple annotation values from the intra-cardiac signals (e.g. ¶¶ 17, 47, 99, etc.); select a group of the intra-cardiac signals (e.g. ¶¶ 156); identify in the group one or more annotation values that are statistically deviant in the group by more than a predefined measure of deviation (e.g. ¶¶ 161-164, etc.); and visualize the annotation values to a user, excluding the statistically deviant annotation values (e.g. ¶¶ 7 – “single computer display of a three-dimensional figure that has the shape of the heart chamber of interest and employs additional image qualities such as color which convey the sequence of electrical activity (activation map) or possibly other qualities of the electrical activity”).  Brodnick fails to expressly disclose correcting one or more of the annotation values in a given intra-cardiac signal, acquired by a given electrode in the group, to compensate for a displacement of the given electrode relative to the other electrodes in the group.  In the same field of endeavor, Balachandran teaches correction of the annotation values in a given intra-cardiac signal, to compensate for displacement of an electrode from the others in the group (e.g. ¶¶ 49-56), based on the measured centroid, in order to adjust for any scaling or improperly segmented positions during data acquisition.  It would have been obvious, to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known correction technique of the annotation values to compensate for displacement, as taught by Balachandran, to the known device of Brodnick ready for improvement, in order to yield the predictable results of ensuring that the scaling or improperly located segmented positions do not negatively affect the annotation values as a whole.
Regarding claim 9, Brodnick teaches a method, comprising: receiving multiple intra-cardiac signals acquired by multiple electrodes of an intra- cardiac probe in a heart of a patient (e.g. ¶¶ 36, 101, etc.); extracting multiple annotation values from the intra-cardiac signals (e.g. ¶¶ 17, 47, 99, etc.); selecting a group of the intra-cardiac signals (e.g. ¶¶ 156); identifying in the group one or more annotation values that are statistically deviant in the group by more than a predefined measure of deviation (e.g. ¶¶ 161-164); and visualizing the annotation values to a user, excluding the statistically deviant annotation values (e.g. ¶¶ 7 – “single computer display of a three-dimensional figure that has the shape of the heart chamber of interest and employs additional image qualities such as color which convey the sequence of electrical activity (activation map) or possibly other qualities of the electrical activity”).  Brodnick fails to expressly disclose identifying the statistically deviant annotation values comprises calculating deviations of the annotation values over the intra-cardiac signals acquired by the selected subset of spatially-related electrodes located no more than the predefined distance from one another in the heart. In the same field of endeavor, Balachandran teaches identificatoin of the annotation values over the intra-cardiac signals acquired by the selected subset of spatially-related electrodes located no more than the predefined distance from one another (e.g. ¶¶ 49-56), scaling or improperly segmented positions during data acquisition.  It would have been obvious, to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known correction technique of the identifying these outlier values based on the predefined distance between the electrodes, as taught by Balachandran, to the known device of Brodnick ready for improvement, in order to yield the predictable results of ensuring that the scaling or improperly located segmented positions do not negatively affect the annotation values as a whole.
Regarding claim 2 and 10, Brodnick discloses the processor is configured to define the measure of the deviation in terms of a standard score of the annotation values (e.g. ¶¶ 151).
Regarding claim 3 and 11, Brodnick discloses the processor is configured to define the measure of the deviation in terms of one or more percentiles of the annotation values (e.g. ¶¶ 41, 163, etc.).
Regarding claim 4, Brodnick fails to expressly disclose identifying the statistically deviant annotation values comprises calculating deviations of the annotation values over the intra-cardiac signals acquired by the selected subset of spatially-related electrodes located no more than the predefined distance from one another in the heart. In the same field of endeavor, Balachandran teaches identificatoin of the annotation values over the intra-cardiac signals acquired by the selected subset of spatially-related electrodes located no more than the predefined distance from one another (e.g. ¶¶ 49-56), scaling or improperly segmented positions during data acquisition.  It would have been obvious, to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known correction technique of the identifying these outlier values based on the predefined distance between the electrodes, as taught by Balachandran, to the known device of Brodnick ready for improvement, in order to yield the predictable results of ensuring that the scaling or improperly located segmented positions do not negatively affect the annotation values as a whole.
Regarding claim 5 and 13, Brodnick discloses the processor is configured to average the intra-cardiac signals over multiple temporally-related cardiac cycles that occur within a predefined time duration (e.g. ¶¶ 9, 125, 133, 151-161, etc.).
Regarding claim 14, Brodnick fails to expressly disclose correcting one or more of the annotation values in a given intra-cardiac signal, acquired by a given electrode in the group, to compensate for a displacement of the given electrode relative to the other electrodes in the group.  In the same field of endeavor, Balachandran teaches correction of the annotation values in a given intra-cardiac signal, to compensate for displacement of an electrode from the others in the group (e.g. ¶¶ 51-56), based on the measured centroid, in order to adjust for any scaling or improperly segmented positions during data acquisition.  It would have been obvious, to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known correction technique of the annotation values to compensate for displacement, as taught by Balachandran, to the known device of Brodnick ready for improvement, in order to yield the predictable results of ensuring that the scaling or improperly located segmented positions do not negatively affect the annotation values as a whole.
Regarding claim 7 and 15, Brodnick discloses the annotation values comprise Local Activation Times (LATS) (e.g. ¶¶ 17, 47, 99, etc.).
Regarding claim 8 and 16, Brodnick discloses the processor is configured to visualize the annotation values by overlaying the annotation values, excluding the statistically deviant annotation values, on a model of the heart (e.g. ¶¶ 7, 17, 104, etc.).
Regarding claims 17 and 18, Brodnick discloses the processor is configured to visualize the annotation values by overlaying the annotation values, excluding the statistically deviant annotation values, on a model of the heart displayed on the display (e.g. ¶¶ 7, 17, 104, etc.).

Allowable Subject Matter
Claim 6 avoids the prior art of record, but remain rejected under the double patenting rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792